 

    
 
 
AMENDMENT No. 1 to STOCK APPRECIATION RIGHTS AGREEMENT
for Nancy Lurker
 
 
This Amendment No. 1 (this “Amendment No. 1”) to that certain Stock Appreciation
Rights Agreement dated November 18, 2008 between PDI, Inc., a Delaware
corporation (the “Company”) and Nancy Lurker (the “Recipient”) (the
“Agreement”), is dated as of March 14, 2011. Defined terms used herein without
definition have the meanings ascribed to such terms in the Agreement.
 
WHEREAS, the Company and the Recipient have each determined that it is advisable
and in their respective best interests to amend the Agreement on the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of all of the terms and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Recipient
hereby agree to amend the Agreement as follows:
 
1.This Amendment No. 1 shall be deemed to amend the Agreement as of March 14,
2011, and shall only apply as of and after such date.
 
2.The chart contained in Section 2 of the Agreement is hereby amended and
restated in its entirety as follows:
 
Tranche of SARS
Stock-Based Performance Condition
94,000 SARs
The Stock achieves an average closing price of at least $10.00 per share for any
trailing sixty (60) consecutive trading days on the Nasdaq Stock Market or such
other primary stock exchange on which the Stock is listed and traded (an
“Exchange”)
93,000 SARs
The Stock achieves an average closing price of at least $15.00 per share for any
trailing sixty (60) consecutive trading days on an Exchange
93,000 SARs
The Stock achieves an average closing price of at least $20.00 per share for any
trailing sixty (60) consecutive trading days on an Exchange


 

--------------------------------------------------------------------------------

 

 
3.The sentence appearing immediately below the chart in Section 2 is hereby
deleted and replaced with the following:
 
“Notwithstanding the foregoing provisions of this Section 2, upon a Change in
Control, (i) the Time-Based Vesting Conditions applicable to each SAR shall be
deemed to have been fully attained as of the date of such Change in Control and
(ii) with respect to each of the tranches of SARs listed above, if the Fair
Market Value of a Share as of the date of any Change in Control (or, if greater,
the per share consideration paid in connection with such Change in Control)
exceeds the per share dollar threshold amount of the stock-based performance
conditions set forth in the table above (without regard to the number of
consecutive trading days for which the average closing price was achieved), then
such Stock Performance-Based Vesting Condition shall be deemed to have been
achieved as of the date of such Change in Control, to the extent not previously
achieved.”
 
4.The first sentence of Section 9 of the Agreement is hereby deleted and
replaced with the following new sentence:
 
“Any notice hereunder by the Recipient shall be given to the Company in writing
and such notice shall be deemed duly given only upon receipt thereof at the
Company's office at Morris Corporate Center One, Building A, 300 Interpace
Parkway, Parsippany, New Jersey 07054, Attn: Human Resources Department, or at
such other address as the Company may designate by notice to the Recipient.”
 
5.Except as expressly amended by this Amendment No. 1, all other provisions of
the Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the date first written above.
 
PDI, INC.
 
 
By:    /s/ Kathy Marsico            
Kathy Marsico
SVP Human Resources
 
 
RECIPIENT
 
 
Signature: /s/ Nancy Lurker            
Nancy Lurker
 

 